DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to because Figure 2 has an arrow pointing S10 that has nothing on the other end of the arrow, and the arrow extending from the No decision of S10, the No decision of S20, and the Yes decision of S70 leads to nothing.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “energy supply device”, “energy supply operating element” in claims 1-2, 4-11 and 13-15; “energy supply control device” and “instrument operating element” in claims 1-2 and 4-13; and “mode selection device” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 1 is objected to because of the following informalities: “the first mode and/or the second mode and the third mode can be directly preselected manually” in lines 10-11 should be amended to --the first mode and/or the second mode and the third mode can each be directly preselected manually-- for clarity. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the limitation “a first mode or a second mode” in line 8, “a further mode” in line 9, and “a third mode” in line 11 which renders the claim indefinite because it is unclear whether these are part of or different than the previously recited “plurality of different energy supply mode” in line 3 of the claim. For purposes of examination, these will be treated as being part of the “plurality of different energy supply mode” in line 3 of the claim.
Regarding claim 1, the claim recites the limitation “which differ from each other respectively” in lines 11-12 which renders the claim indefinite because it is unclear 
The term “more strongly” in claim 11 is a relative term which renders the claim indefinite. The term “more strongly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, this will be treated as non-limiting.
Regarding claim 14, the claim recites the limitation “which differ from each other respectively” in line 14 which renders the claim indefinite because it is unclear whether the first mode and/or second mode is to differ from the actuation detection mode as a third mode, each of the first mode and/or second mode and actuation mode as a third mode are different from each other, or the first mode and/or second mode and actuation mode as a third mode differs from the previously recited “first mode or a second mode” in lines 10-11 of the claim. For purposes of examination, this will be interpreted as each of the first mode and/or second mode and actuation mode as a third mode are different from each other.
Claims 2, 4-10, 12-13 and 15 are rejected as being dependent upon an indefinite base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takashino et al. (US 20170245923) (“Takashino”).
Regarding claim 14, Takashino discloses a method for controlling an energy supply from an energy supply device to a medical instrument (see Fig. 7) in at least an actuation detection mode (see mode as shown by Fig. 7 started by a detection of the actuation of a switch in S1), comprising the steps of: determining whether the actuation detection mode is preselected on the energy supply device (since setting portion 188 sets whether the high-frequency output starts followed by the heat energy output, or wherein the high-frequency and heat energy output operate at the same time, determining whether one of the different actuation detection modes is considered required by the controller 182 when controlling the energy sources in the order set by the setting portion 188; see [0064]-[0065] and [0074]); if the actuation detection mode is preselected, determining whether an energy supply operating element on the medical instrument is actuated (this limitation is a contingent limitation by virtue of the “if the actuation detection mode is preselected” which does not require the condition to occur, 
Regarding claim 15, Takashino further discloses wherein in the actuation detection mode, a time period of actuation of the energy supply operating element is detected (this is considered met since step S5 requires a detection of a time period from when the switch was on at S1 (at which time high-frequency power is initiated) in Takashino: Fig. 7, [0075] and [0082]) and, depending on the detected time period, the energy supply to the medical instrument is carried out in the first or second mode (see decision made in step S5, Fig. 7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Takashino in view of Garito et al. (US 20060217700).
Regarding claim 1, Takashino teaches an energy supply control device (see controller 182 and memory 190, Fig. 1) of a medical instrument (see treatment instrument 12, Figs. 1 and 2) adapted to operate an energy supply device of the medical instrument (see energy sources 184 and 186, housed within control section 14, Fig. 1) in a plurality of different energy supply modes depending on a selection by an operator (see high-frequency output and heat energy output modes in Fig. 7 the selection of the switch being on), wherein the energy supply control device includes at least an actuation detection mode (see S1 in Fig. 7) adapted to detect one or more characteristics of a manual actuation of an instrument operating element (see manual actuation of the footswitch 16, [0074]) and, on the basis of the detected actuation characteristic(s), to operate the energy supply device in a first mode or a second mode different therefrom (see high-frequency output and heat energy output modes in Fig. 7). However, Takashino fails to teach wherein on the energy supply device, the first mode and/or the second mode and the actuation detection mode as a third mode can be directly preselected manually, which differ from each other respectively and are provided to supply the medical instrument with energy.
Garito teaches an energy supply device (see system unit 8, Fig. 1) comprising an interface that allows a plurality of single function modes (being treated as first/second modes) to be preselected manually (see cut and mode or hemo, bipolar hemo, bipolar turbo modes for selection in Fig. 1, see also [0035]) as well as a manually preselected combination mode (being treated as a third mode) different than the first and second modes (see cut/coag mode; [0035], Fig. 1) and are provided to supply the medical instrument with energy (see steps 84 and 86, Fig. 2). Therefore, it would have been 
Regarding claim 2, Takashino further teaches wherein the energy supply device is configured, in the actuation detection mode, to detect a period of time of an actuation of the instrument operating element (this is considered met since step S5 requires a detection of a time period from when the switch was on at S1 (at which time high-frequency power is initiated) in Takashino: Fig. 7, [0075] and [0082]) and to carry out the energy supply to the medical instrument in the first or second mode depending on said period of time (see decision made in step S5, Fig. 7).
Regarding claim 4, Takashino in view of Garito further teaches wherein the first mode is a standard preset mode which is provided to carry out an energy supply of the medical instrument on the basis of first parameter settings (see high-frequency output mode, Takashino: Fig. 7, step S2), and the second mode (heat energy output as cited above) is a mode which can be selected via a mode selection device on the energy 
Regarding claim 5, Takashino in view of Garito further teaches wherein the energy supply device is configured, in the third mode, to detect an actuation time period of the energy supply operating element (this is considered met since step S5 requires a detection of a time period from when the switch was on at S1 (at which time high-frequency power is initiated) in Takashino: Fig. 7, [0075] and [0082]) arranged on the medical instrument (see Takashino: “a handswitch which is provided in the treatment instrument 12 and is operable by a hand of an operator may be used instead”, [0032]) and to compare said actuation time period with a predetermined, actuation time period threshold value (see predetermined time te; Takashino: [0082]) such that an energy supply of the medical instrument is elected and executed in the first mode if said actuation time period is less than the actuation time period threshold value (see No decision from S5; Takashino: [0082], Fig. 7), and an energy supply of the medical instrument is selected and executed in the second mode if said actuation time period is greater than or equal to the actuation time period threshold value (see Yes decision from S5 and start of heat energy output at S4; Takashino: [0082], Fig. 7).
Regarding claim 7, Takashino in view of Garito further teaches wherein when the third mode is preselected on the energy supply device and the energy supply of the medical instrument is performed in the second mode, the energy supply device is 
Regarding claim 8, Takashino in view of Garito further teaches wherein the energy supply device is provided, in the third mode, to the determine an energy delivery cycle requested via the energy supply operating element of the medical instrument according to the first or second mode and then to start said energy delivery cycle (see Takashino: determination to supply high-frequency energy as a first mode at S2 and then heat energy at S4 in Fig. 7, see also Takashino: energy cycle durations and/or simultaneous delivery set by setting portion 188 discussed in [0065]).
Regarding claim 9, Takashino further teaches wherein the energy supply device is configured to start a first energy delivery cycle in the first mode as a standard mode after detecting a first actuation of the energy supply operating element (see first actuation of the footswitch in the scenario disclosed “user may perform an output operation for each of high frequency energy and heat energy by using the footswitch 16” in [0088]) and to switch to a second energy delivery cycle with parameter settings corresponding to the second mode upon detecting a continued actuation of the energy supply operating element with a duration associated with the second mode (see second actuation of the footswitch in the scenario disclosed “user may perform an output operation for each of high frequency energy and heat energy by using the footswitch 16” in [0088] and duration of the predetermined time (te) for the heat energy output as required by S6 in Fig. 7).
Regarding claim 10, Takashino further teaches wherein the energy supply device is configured to hold and handle process data for the first energy delivery cycle and the second energy delivery cycle in parallel at least until a mode which is actually to be carried out can be determined based on the detected duration (memory 190 and controller 182 accomplish the claimed functionality since memory 190 stores the mode settings and the controller 182 controls the energy sources, [0064] and [0074]).
Regarding claim 11, Takashino in view of Garito further teaches wherein the energy supply device is provided to continuously or in a stepwise manner increase or decrease process parameters in the third mode when the first and/or second mode are carried out (see Takashino: continuous and stepwise increases and decreases for the high-frequency and heat energy outputs as shown in Fig. 8B), and when the second mode is carried out to increase the process parameters more strongly than in the first mode (see Takashino: heat energy output increases to be higher than it was while high-frequency energy was being output at t24, Fig. 8B).
Regarding claims 12 and 13, Takashino further teaches a bipolar vessel sealing system (the system as disclosed by Takashino is considered capable of sealing vessels based upon its construction of a bipolar forceps device capable of grasping and sealing the grasped tissue, see [0066] and [0085]) wherein the medical instrument is a bipolar vessel sealing instrument (see [0066] and [0085]) and the energy supply device is a high-frequency generator for supplying the bipolar vessel sealing instrument with high-frequency energy (see high-frequency energy source 184, [0066], Fig. 1).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Takashino in view of Garito and in further view of Kennedy et al. (US 20110319882) (“Kennedy”).
Regarding claim 6, Takashino in view of Garito teaches the limitations of claim 5, however Takashino in view of Garito fails to teach wherein the actuation time period threshold value represents a duration of up to one second. 
Kennedy teaches various vessel seals including a plurality of seal times that are up to one second (see Table 1 in [0064]). Therefore, it would have been obvious to one having ordinary skill in the art before the time of filing to optimize the actuation time period threshold for the high-frequency output used for sealing to represent a duration of up to one second in light of Kennedy depending on the size of the vessel being treated and power used (see Kennedy: Table 1 in [0064]) and further since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. See MPEP 2144.05.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607. The examiner can normally be reached M-F 9 AM-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.W.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794